     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 1 of 22 Page ID #:629




 1     Richard S. Busch (SBN 319881)
       E-Mail: rbusch@kingballow.com
 2     KING & BALLOW
       1999 Avenue of the Stars, Suite 1100
 3     Century City, CA 90067
       Telephone: (424) 253-1255
 4     Facsimile: (888) 688-0482            NOTE: CHANGES MADE BY THE COURT
       Attorneys for Plaintiff
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11      ARTEM STOLIAROV p/k/a ARTY,               Case No.: 2:19-cv-3934-PSG (JPRx)
        an individual,
12                                                Hon. Philip S. Gutierrez
                         PLAINTIFF,               Hon. Jean P. Rosenbluth
13
        vs.                                       [DISCOVERY MATTER]
14
                                                  STIPULATED PROTECTIVE
15      MARSHMELLO CREATIVE, LLC, a               ORDER
        Delaware Limited Liability Company;
16      CHRISTOPHER COMSTOCK p/k/a
        MARSHMELLO, an individual;                Am. Compl. Filed:       Aug. 9, 2019
17      JOYTIME COLLECTIVE LLC, a                 Discovery Cutoff:       Jan. 13, 2021
        Delaware Limited Liability Company;       Final Pretrial Conf.:   Apr. 19, 2021
18      DANIEL CAMPBELL SMITH, an                 Trial Date:             Apr. 27, 2021
        individual; STEVEN MCCUTCHEON
19      p/k/a STEVE MAC, an individual;
        MARSHMELLO MUSIC LLC, a
20      Delaware Limited Liability Company;
        ROKSTONE MUSIC LIMITED, a
21      United Kingdom Private Limited
        Company; WWKD LIMITED, a
22      United Kingdom Private Limited
        Company; KOBALT MUSIC
23      PUBLISHING AMERICA, INC., a
        Delaware Corporation; POLYGRAM
24      PUBLISHING, INC. d/b/a
        UNIVERSAL POLYGRAM
25      INTERNATIONAL PUBLISHING, a
        Delaware Corporation,
26
                         DEFENDANTS.
27
28                                            0
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 2 of 22 Page ID #:630




 1           Plaintiff Artem Stoliarov p/k/a Arty (“Plaintiff”) and Defendants Marshmello
 2     Creative, LLC; the artist p/k/a Marshmello; Joytime Collective LLC; Marshmello
 3     Music LLC; Daniel Campbell Smith; Steven McCutcheon; Rokstone Music
 4     Limited; WWKD Limited; Polygram Publishing, Inc.; and Kobalt Music Publishing
 5     America, Inc. (collectively, “Defendants”) hereby stipulate to the following
 6     Stipulated Protective Order (“Protective Order” or “Order”) limiting the disclosure
 7     and use of certain discovered information, as set forth herein.
 8     1.    GENERAL PROVISIONS
 9           1.1.   PURPOSES AND LIMITATIONS
10           Discovery in this action is likely to involve production of confidential,
11     proprietary, or private information for which special protection from public
12     disclosure and from use for any purpose outside of this litigation may be warranted.
13     Accordingly, to facilitate the exchange of information and documents that may be
14     subject to confidentiality limitations on disclosure under federal laws, state laws,
15     and/or privacy rights, the Parties hereby stipulate to, and petition the Court to enter,
16     this Protective Order.
17           1.2    GOOD CAUSE STATEMENT
18           This action is likely to involve trade secrets, customer and pricing lists, and
19     other valuable research, development, commercial, financial, technical, and/or
20     proprietary information for which special protection from public disclosure and
21     from use for any purpose other than prosecution of this action may be warranted.
22     Such confidential and proprietary materials and information may consist of, among
23     other things, confidential business or financial information, information regarding
24     confidential business practices, or other confidential research, development, or
25     commercial information (including information implicating privacy rights of third
26     parties), information otherwise generally unavailable to the public, or which may
27     be privileged or otherwise protected from disclosure under state or federal statutes,
28                                                1
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 3 of 22 Page ID #:631




 1     court rules, case decisions, or common law. Accordingly, to expedite the flow of
 2     information, to facilitate the prompt resolution of disputes over confidentiality of
 3     discovery materials, to adequately protect information the Parties are entitled to
 4     keep confidential, to ensure that the Parties are permitted reasonable necessary uses
 5     of such material in preparation for trial, to address their handling at the end of the
 6     litigation, and serve the ends of justice, a protective order for such information is
 7     justified in this matter. It is the intent of the Parties that information will not be
 8     designated as confidential for tactical reasons and that nothing be so designated
 9     without a good faith belief that it has been maintained in a confidential, non-public
10     manner, and there is good cause why it should not be part of the public record of
11     this case.
12           1.3    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
13           The Parties further acknowledge, as set forth in Section 12.3, below, that this
14     Stipulated Protective Order does not entitle them to file confidential information
15     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
16     and the standards that will be applied when a Party seeks permission from the Court
17     to file material under seal.
18           There is a strong presumption that the public has a right of access to judicial
19     proceedings and records in civil cases. In connection with non-dispositive motions,
20     good cause must be shown to support a filing under seal. See Kamakana v. City and
21     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
22     Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (even stipulated protective orders
23     require good cause showing), and a specific showing of good cause or compelling
24     reasons with proper evidentiary support and legal justification, must be made with
25     respect to Protected Material that a Party seeks to file under seal. The Parties’ mere
26     designation of Disclosure or Discovery Material as “CONFIDENTIAL” or
27     “HIGHLY CONFIDENTIAL – COUNSEL’S EYES ONLY” does not — without
28                                               2
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 4 of 22 Page ID #:632




 1     the submission of competent evidence by declaration, establishing that the material
 2     sought to be filed under seal qualifies as confidential, privileged, or otherwise
 3     protectable — constitute good cause.
 4           Further, if a Party requests sealing related to a dispositive motion or trial, then
 5     compelling reasons, not only good cause, for the sealing must be shown, and the
 6     relief sought shall be narrowly tailored to serve the specific interest to be protected.
 7     See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 8     each item or type of information, document, or thing sought to be filed or introduced
 9     under seal, the Party seeking protection must articulate compelling reasons,
10     supported by specific facts and legal justification, for the requested sealing order.
11     Again, competent evidence supporting the application to file documents under seal
12     must be provided by declaration.
13           Any document that is not confidential, privileged, or otherwise protectable in
14     its entirety will not be filed under seal if the confidential portions can be redacted.
15     If documents can be redacted, then a redacted version for public viewing, omitting
16     only the confidential, privileged, or otherwise protectable portions of the document,
17     shall be filed. Any application that seeks to file documents under seal in their
18     entirety should include an explanation of why redaction is not feasible.
19     2.    DEFINITIONS
20           2.1    Action: the above-captioned lawsuit.
21           2.2    Challenging Party: a Party that challenges the designation of
22     information or items as confidential under this Order.
23           2.3    Confidential Information or Items: information (regardless of how it is
24     generated, stored, or maintained) or tangible things that qualify for protection under
25     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26     Statement.
27
28                                                3
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 5 of 22 Page ID #:633




 1           2.4    Counsel: Outside Counsel of Record and In-House Counsel (as well as
 2     their support staff, employees, and Professional Vendors).
 3           2.5    Designating Party: a Party or Non-Party that designates as
 4     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – COUNSEL’S EYES
 5     ONLY” any information, documents, or items that it produces in disclosures or
 6     discovery in this Action.
 7           2.6    Disclosure or Discovery Material: all items or information, regardless
 8     of the medium or manner in which they are generated, stored, or maintained
 9     (including, among other things, testimony, transcripts, and tangible things), that are
10     produced or generated in disclosures or discovery in this Action.
11           2.7    Expert: a person with specialized knowledge or experience in a matter
12     pertinent to the litigation who has been retained by a Party or its counsel to serve as
13     a testifying expert witness and/or a non-testifying consultant in this Action.
14           2.8    In-House Counsel: attorneys who are employees of a Party to this
15     Action. In-House Counsel does not include Outside Counsel of Record or any other
16     outside counsel.
17           2.9    Non-Party: any natural person, partnership, corporation, association,
18     or other legal entity not named as a Party to this Action.
19           2.10 Outside Counsel of Record: attorneys who are not employees of a
20     Party to this Action, but are retained to represent or advise a Party and have
21     appeared in this Action on behalf of that Party or are affiliated with a law firm that
22     has appeared on behalf of that Party, including support staff, employees, and
23     Professional Vendors.
24           2.11 Party: any named party to this Action, including all of its officers,
25     directors, employees, representatives, retained experts and consultants, affiliates,
26     Counsel, and Professional Vendors.
27
28                                                4
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 6 of 22 Page ID #:634




 1           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2     Discovery Material in this Action.
 3           2.13 Professional Vendors: persons or entities that provide litigation
 4     support or administrative services (e.g., photocopying, videotaping, translating,
 5     preparing exhibits or demonstrations, and organizing, storing, or retrieving data in
 6     any form or medium), and their employees and subcontractors.
 7           2.14 Protected Material: any Disclosure or Discovery Material that is
 8     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – COUNSEL’S
 9     EYES ONLY” pursuant to this Protective Order. Protected Material is
10     “CONFIDENTIAL” if it is information that is non-public, proprietary,
11     commercially sensitive, and/or subject to third-party privacy or confidentiality
12     restrictions. Protected Material is “HIGHLY CONFIDENTIAL – COUNSEL’S
13     EYES ONLY” if it is information that qualifies as “CONFIDENTIAL,” is
14     extremely confidential and sensitive, and would, if disclosed to another party, create
15     risk of competitive injury. The “HIGHLY CONFIDENTIAL – COUNSEL’S EYES
16     ONLY” designation is intended to be used sparingly.
17           2.15 Receiving Party: a Party that receives Disclosure or Discovery
18     Material from a Producing Party.
19           2.16 Source Code Material: Disclosure or Discovery Material that contains
20     or substantively relates to computer source code and/or live data (that is, data as it
21     exists residing in a database or databases) and documents containing source code or
22     algorithms and data upon which the source code is based.
23     3.    SCOPE
24           The protections conferred by this Protective Order cover not only Protected
25     Material, but also (1) any information copied or extracted from Protected Material;
26     (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
27
28                                               5
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 7 of 22 Page ID #:635




 1     any testimony, conversations, or presentations by Parties or their Counsel that might
 2     reveal or contain Protected Material.
 3           This Order does not contemplate the production of Source Code Material.
 4     The Parties do not contemplate the production of Source Code Material in this
 5     Action. In the event a Party requests that another Party make available Source Code
 6     Material, the Requesting Party shall notify all Parties before engaging the Producing
 7     Party in negotiations regarding a separate source code protective order and all
 8     Parties will collectively negotiate a protective order governing the production of
 9     Source Code Material. No Party is required to produce or make available for
10     inspection any Source Code Material until the Court has entered a separate
11     protective order governing the treatment of Source Code Material.
12     4.    USE OF PROTECTED MATERIAL AT TRIAL
13           This Protective Order does not govern the use of Disclosure or Discovery
14     Material at the trial of this Action. A Party seeking to maintain the confidentiality
15     or nondisclosure of Disclosure or Discovery Material at trial must move for
16     appropriate relief from the Court.
17     5.    DESIGNATING PROTECTED MATERIAL
18           5.1    Manner and Timing of Designations. Except as otherwise provided in
19     this Order (see, e.g., second paragraph of section 5.1(a) below), or as otherwise
20     stipulated or ordered, Disclosure or Discovery Material that is designated as
21     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – COUNSEL’S EYES
22     ONLY” that qualifies for protection under this Order must be clearly so designated
23     before the material is disclosed or produced.
24           Designation in conformity with this Order requires:
25                  (a) for information in documentary form (e.g., paper or electronic
26     documents, but excluding transcripts of depositions or other pretrial or trial
27     proceedings) that the Producing Party affix, at a minimum, the legend
28                                               6
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 8 of 22 Page ID #:636




 1     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – COUNSEL’S EYES
 2     ONLY” (hereinafter the “CONFIDENTIALITY LEGEND”) to each page that
 3     contains Protected Material.
 4           A Party or Non-Party that makes original documents available for inspection
 5     need not designate them for protection until after the inspecting Party has indicated
 6     which documents it would like copied and produced. During the inspection and
 7     before the designation, all of the material made available for inspection shall be
 8     deemed “HIGHLY CONFIDENTIAL – COUNSEL’S EYES ONLY.” After the
 9     inspecting Party has identified the documents it wants copied and produced, the
10     Producing Party must determine which documents, or portions thereof, qualify for
11     protection under this Order. Then, before producing the specified documents, the
12     Producing Party must affix the CONFIDENTIALITY LEGEND to each page that
13     contains Protected Material. If only a portion of the material on a page qualifies for
14     protection, the Producing Party also must clearly identify the protected portion(s)
15     (e.g., by making appropriate markings in the margins).
16                  (b) for deposition testimony in which a witness identifies Disclosure
17     or Discovery Material on the record, before the close of the deposition all protected
18     testimony. Alternatively, within thirty (30) days of receipt of the final certified
19     transcript of any deposition, any Party or Non-Party may request that the original
20     and all copies of the deposition transcript, in whole or in part, be marked
21     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – COUNSEL’S EYES
22     ONLY.” Until thirty (30) days after the receipt of the final certified transcript of
23     any deposition, the transcript of that deposition will be subject to the protections
24     granted to “HIGHLY CONFIDENTIAL – COUNSEL’S EYES ONLY” material.
25     In the event a deposition is videotaped, the original and all copies of the videotape
26     shall be marked by the video technician to indicate that the contents of the videotape
27     are subject to this Order, substantially along the lines of “This videotape contains
28                                               7
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 9 of 22 Page ID #:637




 1     confidential testimony used in this Action and is not to be viewed or the contents
 2     thereof to be displayed or revealed except pursuant to the terms of the operative
 3     Protective Order in this Action or pursuant to written stipulation of the Parties.”
 4                  (c) for information produced in some form other than documentary
 5     form and for any other tangible items, that the Producing Party affix in a prominent
 6     place on the exterior of the container or containers in which the information is stored
 7     the CONFIDENTIALITY LEGEND.
 8                  (d) for electronic information produced in native format or another
 9     format that does not permit designation of pages, that the Producing Party include
10     the CONFIDENTIALITY LEGEND in the associated metadata, if possible, and on
11     the placeholder page, or in the file name, if appropriate.
12           5.2    Inadvertent Failures to Designate. Inadvertent failure to timely
13     designate material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
14     COUNSEL’S EYES ONLY” shall not constitute a waiver of the Producing Party’s
15     ability to designate Confidential Information or Items as Protected Material at a
16     later time. Any Party that inadvertently or unintentionally produces Confidential
17     Information or Items without designating them as Protected Material may request
18     destruction of that Protected Material by notifying the recipient(s) as soon as
19     reasonably possible after the Producing Party becomes aware of the inadvertent or
20     unintentional disclosure, and providing replacement Protected Material that is
21     properly designated. The recipient(s) shall then destroy all copies of the
22     inadvertently or unintentionally produced Protected Material and any documents,
23     information, or material derived therefrom or based thereon. Upon correction of a
24     designation, the Receiving Party must make reasonable efforts to ensure that the
25     Protected Material is treated in accordance with the provisions of this Order.
26           5.3    Changes to Designations. A Party may, at any time, (1) designate any
27     Disclosure or Discovery Material that was previously produced (by a Party or Non-
28                                                8
       ______________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 10 of 22 Page ID #:638




 1   Party) without a confidentiality designation; (2) re-designate as “HIGHLY
 2   CONFIDENTIAL – COUNSEL’S EYES ONLY” any Disclosure or Discovery
 3   Material that was previously designated as “CONFIDENTIAL;” or (3) re-designate
 4   as “CONFIDENTIAL” any Disclosure or Discovery Material that was previously
 5   designated as “HIGHLY CONFIDENTIAL – COUNSEL’S EYES ONLY.” Any
 6   designation or re-designation pursuant to this paragraph shall be accomplished by
 7   providing written notice to all Parties identifying (by Bates number or other
 8   individually identifiable information) the Disclosure or Discovery Material to be
 9   designated or re-designated. Any Party may object to the designation or re-
10   designation of Disclosure or Discovery Material pursuant to the procedures set forth
11   herein regarding the challenging of designations.
12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
13         6.1    Timing of Challenges. Any Party may challenge a designation of
14   confidentiality at any time that is consistent with the Court’s Scheduling Order.
15         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37-1 et seq. and any other local court rules
17   applicable to this Action.
18         6.3    The burden of persuasion in any such challenge proceeding shall be on
19   the Designating Party. Frivolous challenges, and those made for an improper
20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
21   Parties) may expose the Challenging Party to sanctions. Unless the Designating
22   Party has waived or withdrawn the confidentiality designation, all Parties shall
23   continue to afford to the Confidential Items or Material in question the level of
24   protection to which they are entitled under the Producing Party’s designation until
25   the Court rules on the challenge.
26
27
28                                            9
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 11 of 22 Page ID #:639




 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party only to prepare for,
 4   conduct, participate in the conduct of, prosecute, defend, or attempt to settle this
 5   Action, and not for any business or other purpose whatsoever. Protected Material
 6   may be disclosed only to the categories of persons and under the conditions
 7   described in this Order.
 8         Protected Material must be stored and maintained by a Receiving Party at a
 9   location and in a secure manner that reasonably ensures that access is limited to the
10   persons authorized under this Order.
11         7.2 Disclosure of Protected Material Designated as “CONFIDENTIAL”.
12   Unless otherwise ordered by the Court or permitted in writing by the Designating
13   Party, a Receiving Party may disclose Protected Material only to:
14                (a) the Receiving Party’s Counsel, as well as employees, staff, and
15   Professional Vendors of said Counsel to whom it is reasonably necessary to disclose
16   the Protected Material;
17                (b) the Parties (including officers, directors, and employees acting as
18   representatives of the Parties) to this lawsuit;
19                (c) the officers, directors, employees, and representatives (including
20         In-House Counsel and in-house legal staff) of the Receiving Party to whom
21         it is reasonably necessary to disclose the Protected Material;
22                (d) Experts retained by the Receiving Party in connection with the
23   Action, as well as their employees and staff to whom it is reasonably necessary to
24   disclose the Protected Material;
25                (e) the Court and its employees and staff;
26                (f) court reporters, videographers, and their employees and staff;
27
28                                              10
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 12 of 22 Page ID #:640




 1                (g) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom it is reasonably necessary to disclose the Protected Material,
 3   provided that each such Non-Party signs the Acknowledgment and Agreement to
 4   Be Bound attached hereto as Exhibit A, thereby confirming his, her, or its
 5   agreement to be bound by this Protective Order;
 6                (h) any person who, prior to the filing of this Action, had access to the
 7   Protected Material, or who is currently or was previously an officer, director,
 8   partner, member, employee, or agent of an entity that, prior to the filing of this
 9   Action, had access to the Protected Material;
10                (i) Non-Parties to whom the Receiving Party believes it is reasonably
11   necessary to disclose the Protected Material, provided that each such Non-Party
12   signs the Acknowledgment and Agreement to Be Bound attached hereto as
13   Exhibit A, thereby confirming his, her, or its agreement to be bound by this
14   Protective Order;
15                (j) actual trial or deposition witnesses in this Action during the course
16   of questioning at the witnesses’ deposition or at trial; and
17                (k) mediators, settlement conference judges, or referees assigned by
18   the Court or retained by the Parties to mediate or referee the Action or any disputes
19   between the Parties.
20         7.3   Disclosure    of   Protected    Material    Designated   as   “HIGHLY
21   CONFIDENTIAL – COUNSEL’S EYES ONLY”. Unless otherwise ordered by the
22   Court or permitted in writing by the Designating Party, a Receiving Party may
23   disclose Protected Material designated as “HIGHLY CONFIDENTIAL –
24   COUNSEL’S EYES ONLY” only to:
25                (a) the Receiving Party’s Counsel, as well as employees, staff, and
26   Professional Vendors of said Counsel to whom it is reasonably necessary to disclose
27   the Protected Material;
28                                              11
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 13 of 22 Page ID #:641




 1                (b) the In-House Counsel and in-house legal staff of the Receiving
 2   Party to whom it is reasonably necessary to disclose the Protected Material;
 3                (c) Experts retained by the Receiving Party in connection with the
 4   Action, as well as their employees and staff to whom it is reasonably necessary to
 5   disclose the Protected Material;
 6                (d) the Court and its employees and staff;
 7                (e) professional jury or trial consultants, mock jurors, and Professional
 8   Vendors to whom it is reasonably necessary to disclose the Protected Material,
 9   provided that each such Non-Party signs the Acknowledgment and Agreement to
10   Be Bound attached hereto as Exhibit A, thereby confirming his, her, or its
11   agreement to be bound by this Protective Order; and
12                (f) mediators, settlement conference judges, or referees assigned by the
13   Court or retained by the Parties to mediate or referee the Action or any disputes
14   between the Parties.
15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED TO BE
16         PRODUCED IN OTHER LITIGATIONS
17         If a Party is served with a subpoena or a court order issued in another
18   litigation or legal proceeding that requires disclosure of any information or items
19   designated in this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
20   – COUNSEL’S EYES ONLY,” that Party must:
21         (a) promptly notify the Designating Party in writing of the subpoena or court
22   order and provide the same unless prohibited by law;
23         (b) promptly notify the party who caused the subpoena or order to issue in
24   the other litigation or legal proceeding in writing that some or all of the material
25   covered by the subpoena or order is subject to this Protective Order, and provide a
26   copy of this Protective Order; and
27
28                                            12
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 14 of 22 Page ID #:642




 1         (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected or required to
 3   be produced.
 4         If the Designating Party timely seeks a protective order, the Party served with
 5   the subpoena or court order shall not produce any information designated in this
 6   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – COUNSEL’S
 7   EYES ONLY,” before a determination by the court from which the subpoena or
 8   order issued, unless the Party has obtained the Designating Party’s permission. The
 9   Designating Party shall bear the burden and expense of seeking protection of its
10   confidential material in the other litigation or legal proceeding. Nothing in these
11   provisions shall be construed as authorizing or encouraging a Receiving Party in
12   this Action to disobey a lawful directive from another court.
13   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14         PRODUCED IN THIS LITIGATION
15         (a) The terms of this Order are applicable to Confidential Information and
16   Items produced in this Action by a Non-Party and designated as “CONFIDENTIAL”
17   or “HIGHLY CONFIDENTIAL – COUNSEL’S EYES ONLY.” Any Protected
18   Material produced by Non-Parties in connection with this Action is protected by the
19   remedies and relief provided by this Order. Nothing in these provisions should be
20   construed as prohibiting a Non-Party from seeking additional protections.
21         (b) In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party’s confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25                (1) promptly notify in writing the Requesting Party and the Non-Party
26   that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28                                            13
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 15 of 22 Page ID #:643




 1                (2) promptly provide the Non-Party with a copy of the Protective Order
 2   in this Action, the relevant discovery request(s), and a reasonably specific
 3   description of the information requested; and
 4                (3) make the information requested available for inspection by the
 5   Non-Party, if requested.
 6         (c) If the Non-Party fails to seek a protective order from this court within
 7   21 days of receiving the notice and accompanying information, the Receiving Party
 8   may produce the Non-Party’s confidential information responsive to the discovery
 9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
10   not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party shall bear the burden and
13   expense of seeking protection in this court of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Protective Order, the Receiving Party must immediately (a) notify the Designating
18   Party of the unauthorized disclosures in writing, (b) use its best efforts to retrieve
19   all unauthorized copies of the Protected Material, and (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order
21   and request that such person or persons execute the Acknowledgment and
22   Agreement to Be Bound attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHER-
24         WISE PROTECTED MATERIAL
25         (a) When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced Protected Material is subject to a claim of privilege or other
27   protection, the obligations of the Receiving Parties are those set forth in Federal
28                                             14
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 16 of 22 Page ID #:644




 1   Rule of Civil Procedure 26(b)(5)(B), as modified below (deletions struck through;
 2   additions underlined):
 3         (b) Information Produced. If information produced in discovery is subject to
 4   a claim of privilege or of protection as trial-preparation material, the Party or Non-
 5   Party making the claim may notify any Party that received the information of the
 6   claim and the basis for it. After being notified, a Party must promptly return,
 7   sequester, or destroy the specified information and any copies it has; must not use
 8   or disclose the information until the claim is resolved; must take reasonable steps
 9   to retrieve and return or destroy the information if the Party disclosed it before being
10   notified; and after return or destruction may promptly present the information any
11   challenge to the privilege claim to the Court under seal pursuant to Local Rule
12   37-1 for a determination of the claim. The Producing Party must preserve the
13   information until the claim is resolved.
14         (c) Pursuant to Federal Rules of Evidence 502(d) and (e), the Parties have
15   reached an agreement on the effect of disclosure in this Action of communications,
16   documents, or information protected by the attorney-client privilege or attorney
17   work-product doctrine, as follows: The Parties anticipate that significant volumes
18   of documents and information will be produced in discovery in this action, and that
19   there is a risk that, despite the exercise of reasonable care, the Parties may
20   inadvertently produce privileged or protected communications, documents, or
21   information. Under this Order, the inadvertent disclosure of documents,
22   communications, or information protected by the attorney-client privilege, the
23   attorney work-product doctrine, or any other applicable privilege or protection does
24   not constitute a waiver of any such privilege or protection.
25   12.   MISCELLANEOUS PROVISIONS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   Party to seek to modify this Order, or to seek any other relief from the Court.
28                                              15
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 17 of 22 Page ID #:645




 1   Nothing in this Protective Order shall preclude any Party from asserting in good
 2   faith that certain Protected Material requires additional protections. The Parties
 3   shall meet and confer to agree upon the terms of such additional protections.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or items on any ground not addressed in
 7   this Protective Order. Similarly, no Party waives any right to object on any ground
 8   to the use in evidence of any of the information or items covered by this Protective
 9   Order.
10         12.3 Filing Protected Material Under Seal. The Parties will comply with
11   Local Rule 79-5 regarding the filing and use of Protected Material. Consistent with
12   this Order, before filing with the Court any transcript, exhibit, pleading, brief, or
13   other document containing information designated as Protected Material, the Parties
14   will seek approval of the Court for filing such Protected Material under seal. If the
15   Party filing the Protected Material is not the same as the Designating Party, the
16   Party filing the Protected Material must promptly comply with the requirements of
17   Local Rule 79-5.2.2(b).
18         12.4 Additional Provisions.
19                (a)   This Protective Order shall continue to be binding after the
20   conclusion of this Action and all subsequent proceedings arising from this Action,
21   except that a Party may seek the written permission of the Designating Party, or
22   may move the Court, for relief from the provisions of this Protective Order. To the
23   extent permitted by law, the Court shall retain jurisdiction to enforce, modify, or
24   reconsider this Protective Order, even after the Action has concluded.
25                (b)   After this Protective Order has been signed by counsel for the
26   Parties, it shall be presented to the Court for entry. Once fully-executed, and prior
27   to approval by the Court, this Protective Order shall be binding on the Parties and
28                                            16
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 18 of 22 Page ID #:646




 1   any non-parties from whom either Party seeks the production of documents or
 2   information; provided, however, that the Parties and any non-parties to which this
 3   Protective Order applies shall be bound by any modifications that the Court may
 4   make to the Protective Order subsequent to its full execution.
 5                (c)    The Parties and all signatories to the Acknowledgment and
 6   Agreement to Be Bound attached hereto as Exhibit A agree to be bound by this
 7   Protective Order.
 8                (d)    Each of the Parties has cooperated in the drafting and
 9   preparation of this Protective Order. The language of this Protective Order shall be
10   construed as a whole according to its fair meaning and not strictly for or against any
11   of the Parties hereto, regardless of the Party’s (or Party’s counsel’s) role in drafting
12   the same.
13   13.   FINAL DISPOSITION
14         After the final disposition of this Action, within 60 days of a written request
15   by the Producing Party, each Receiving Party must return to the Producing Party or
16   destroy all Protected Material produced by that Producing Party, including, without
17   limitation, all copies, abstracts, compilations, summaries, images, and other
18   reproduced or captured formats of the Protected Material. Regardless of whether
19   the Protected Material is returned or destroyed, upon written request by the
20   Producing Party, each Receiving Party must submit a written certification to the
21   Producing Party by the 60-day deadline affirming that the Protected Material has
22   been returned or destroyed, and confirming that the Receiving Party has not, to its
23   knowledge, retained any copies, abstracts, compilations, summaries, images, or
24   other reproduced or captured formats of any of the Protected Material.
25   Notwithstanding this provision, Counsel are entitled to retain (1) an archival copy
26   of all pleadings and motion papers; trial, deposition, and hearing transcripts; legal
27   memoranda and analyses; correspondence; deposition and trial exhibits; expert
28                                              17
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 19 of 22 Page ID #:647




 1   reports; attorney work-product and communications, consultant and expert work-
 2   product, and proprietary files and documents, even if such materials contain
 3   Protected Material; and (2) any copies of Protected Material created by the routine
 4   operation of backup procedures for a Party’s or a Party’s Counsel’s information
 5   storage systems. Any such archival copies that contain or constitute Protected
 6   Material remain subject to this Protective Order, even after the Action has been
 7   concluded.
 8   14.   VIOLATIONS
 9         Any violation of this Order may be punished by appropriate measures
10   including, without limitation, contempt proceedings and/or monetary sanctions.
11
12         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
14   Dated: June 9, 2020              MANATT, PHELPS & PHILLIPS, LLP
15
16                                    By:               /s/ Emil Petrossian
                                            Emil Petrossian
17                                          Attorneys for Defendants
                                            MARSHMELLO CREATIVE, LLC; THE
18                                          ARTIST P/K/A MARSHMELLO;
                                            JOYTIME COLLECTIVE, LLC; DANIEL
19                                          CAMPBELL SMITH; STEVEN
                                            MCCUTCHEON; MARSHMELLO
20                                          MUSIC LLC; ROKSTONE MUSIC
                                            LIMITED; WWKD LIMITED; KOBALT
21                                          MUSIC PUBLISHING AMERICA, INC.;
                                            and POLYGRAM PUBLISHING, INC.
22
23   Dated: June 9, 2020               KING & BALLOW
24
                                       By:             /s/ Richard S. Busch
25                                           Richard S. Busch
                                             Attorneys for Plaintiff
26                                           ARTEM STOLIAROV p/k/a ARTY
27
28                                             18
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 20 of 22 Page ID #:648




 1                  LOCAL RULE 5-4.3.4(a)(2)(i) CERTIFICATION
 2         The filer of this document attests that all other signatories listed above on
 3   whose behalf this filing is submitted concur in the filing’s content and have
 4   authorized the filing.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           19
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 21 of 22 Page ID #:649




 1                                      ORDER
 2         For good cause shown, the Court hereby approves and adopts the foregoing
 3   Stipulated Protective Order.
 4
 5         IT IS SO ORDERED.
 6
 7   Dated: July 7, 2020                 ________________________________
                                         Hon. Jean P. Rosenbluth
 8                                       United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         20
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-03934-PSG-JPR Document 59 Filed 07/07/20 Page 22 of 22 Page ID #:650




 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   ____________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the
 6   Stipulated Protective Order that was issued by the United States District Court for
 7   the Central District of California on [date] in the case of ___________ [insert
 8   formal name of the case and the number and initials assigned to it by the court]. I
 9   agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose
11   me to sanctions and punishment in the nature of contempt. I solemnly promise that
12   I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order. I further agree to submit to the jurisdiction of the
15   United States District Court for the Central District of California for enforcing the
16   terms of this Stipulated Protective Order, even if such enforcement proceedings
17   occur after termination of this action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27   Date: ______________________________________
28                                             21
     ______________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
